DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 52-55, 58-61, 65-70, 72-78 are currently pending in the application.
Applicant’s election without traverse of Group II drawn to a composition comprising a T cell comprising first and second fusion proteins, and species of CD3 epsilon or CD3 gamma TCR subunit, in the reply filed on 05-18-2022 is acknowledged.
Claims 52-55, 58-61, 65-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05-18-2022.
	Therefore claims 67-70, 72-78 are examined on the merits below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 67-70, 72-78 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Granda et al. (WO2017027392). Instant claim 67 describes a composition comprising a T cell which comprises a first fusion protein which is made up of an antigen binding domain, a portion of a TCR extracellular domain, a TCR transmembrane domain, and a TCR intracellular domain which is made up of an intracellular signaling domain of CD3 epsilon or CD3 gamma.  The T cell further comprises a second fusion protein comprising an extracellular and transmembrane domain of PD-1 polypeptide with a C-terminal intracellular domain of a costimulatory polypeptide. With respect to the claim 67 the disclosure of Granda describes chimeric CD3 receptor proteins which comprise an extracellular antigen binding domain linked to a CD3 Epsilon receptor (TCR subunit) component (extracellular domain and transmembrane domain) which may activate a TCR in the presence of the cognate antigen (abstract, figure 12, p2 8-20)(p119, 5-12). The “TFP” of the invention of Granda is delivered to autologous T cells in the form of a nucleic acid encoding the molecule through various methods acid including viral vector transduction or nucleic acid transfection (p26, 10-20). With regards to the claim 67 (b) and the PD-1 fusion protein component of the T cell composition the disclosure of Granda describes that T cell of the invention which express the chimeric T cell receptor fusion protein as described above may also express another “agent” as such a molecule which enhances the activity of a cell potentially through inhibition of an inhibitory molecule (p13, 15-30; p14, 1-10)(p21,14-28). Identical to the instant claim 67, the disclosure describes that the PD-1 molecule may comprise a polypeptide, an inhibitory molecule (extracellular and transmembrane domains) associated with a second polypeptide that provides a positive signal via an intracellular signalling domain which may be a co-stimulatory domain such as one derived from CD28 for example. Regarding the terminology “associated” with (p13 line, 31), the terminology is interpreted as either directly linked (102) or non-covalently bound (103) in which case it would be alternatively obvious to include an embodiment in which the PD-1 fragment is associated with the described costimulatory intracellular domain. Thus, engagement of the PD-1 extracellular domain normally responsible for inducing cell death pathways would be co-opted and transformed into an additional T cell stimulatory signal as opposed to stimulating cell death for the purposes of prolonging the T cell usefulness when encountering cancer cells which may express PD-L1 molecular ligand for PD-1. In regards to the claim 68 the fusion protein may comprise a CD3 epsilon extracellular domain for example (p2,12-19). In regards to the claim 69 the antigen binding portion for example a CD19 directed scFv fragment may be fused to the CD3 gamma extracellular and transmembrane domains through an intervening 4G4S linker fragment (p116, 29). In regard to claim 70 the linker is a 4xG4S linker fragment. In regards to the claim 72 the TCR subunit fusion protein may comprise CD3 extracellular , and transmembrane domains. In regards to the claims 73-75 the antigen binding domain of Granda may be a humanized VHH region antibody fragment for example (p52,10-18). With regards to the claim 76 the disclosure of Granda describes the creation of TCAR molecules (fusion protein 1) utilizing CD3 epsilon extracellular subunit which was mutated at 1, 2 or both membrane proximal cysteines , with investigation of the effect in T cells (p108, 19-28), and additional native CD3 epsilon derived epsilon fragments.  Instant claim 77 describes that the transmembrane domain of a fusion protein may have domains derived from CD3 epsilon, CD3 gamma. Additionally, the transmembrane domain may not be derived from said subunits (p2, 15-19). As the applicant claims also amino sequences with up to 20 modifications, with respect to the CD3 gamma sequence for example which comprises only 20 amino acid transmembrane domain, applicant claims essentially any transmembrane domain conceivable, including therefore one which is not derived from the CD3 gamma sequence. With respect to the instant claim 78 the disclosure of Granda describes pharmaceutical compositions of the chimeric expressing proteins of the invention (p92,93). 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-70, 72-78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeuerle et al (WO2016187349A1, of record). Instant claim 1 describes a composition comprising T cells which comprise TCR fusion proteins and an additional PD-1 fusion protein. The first protein comprises a TCR subunit which has an antigen binding domain linked to a TCR subunits CD3 gamma or CD3 epsilon functional domains (extracellular, transmembrane, intracellular signaling domains). The second fusion protein comprises a PD-1 domain linked to an intracellular domain of a co-stimulatory polypeptide.  In regards to claim 1 the disclosure of Baeuerle describes a TCR fusion protein (TFP) molecule which may be comprised in a composition of T cells (0010, 0184). Identical to claim 1 (a) the TFP of Baeuerle may utilize an antigen binding domain which is linked to a T cell receptor component extracellular , transmembrane domain and intracellular domain which such as that derived from the CD3 epsilon or CD3 gamma molecules (figure 1). Identical to claim 1(b) the disclosure of Baeuerle additionally describes that a T cell of the composition may comprise an additional fusion protein (an additional agent) which is made up of an inhibitory molecule associated with a second polypeptide that provides a positive signal to the cell (0026). In an embodiment PD1 is described as the source of a portion of such an agent, and therefore the claim 1 is anticipated. As in instant claim 67 the extracellular domain may be comprised of a TCR extracellular domain (figure 1). The TCR may be linked to the antigen binding domain by a (G4S)n=1-4 linker as in instant claims 69 and 70 (0373).  As in instant claim 72 and 73 the extracellular domain transmembrane domain and intracellular domain may be derived from the same TCR component such as CD3 epsilon (figure 1). As in claims 74 and 75 the antigen binding domain may comprise a humanized antibody fragment domain which is a scFv or VH domain (0013). In some instances, the extracellular domain may have at least 1-20 modifications (0013, p5) as in claim 76. Identical to the instant claim 77 the transmembrane domain may also have anywhere from 1-20 modifications (0013, p5). The disclosure of Baeuerle contemplates a pharmaceutical composition of the composition of the invention (0304) as in instant claim 78. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 67-70, 72-78  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 13-15, 24-27 of U.S. Patent No. 10442849 in view of Granda et al. The claim 1 of the reference patent describes a pharmaceutical composition comprising a T cell which comprises a TFP with characteristics that are significantly identical to those of the instant claim 67 (a). The reference application does not describe the additional presence of a PD-1 derived fusion protein which is comprised in the same T cells of the composition. However as described in the rejection above, the disclosure of Granda describes a (TFP) T cell of a composition may additionally comprise a PD-1 derived fusion protein which is comprised of a PD-1 extracellular and transmembrane domain and a substituted intracellular co-stimulatory domain derived from for example a CD28 molecule . It would therefore be obvious considering the disclosure of the reference patent and that of Granda to create a T cell composition comprising the 2 claimed fusion protein components for the purposes of augmenting T cells comprising the TFP stimulatory characteristics when encountering for example cancer cells expressing a target antigen and the PD-L1  ligand for PD-1.
Conclusion
Summary: No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644